Name: Commission Regulation (EC) No 264/2000 of 3 February 2000 on the implementation of Council Regulation (EC) No 2223/96 with respect to short-term public finance statistics
 Type: Regulation
 Subject Matter: economic analysis;  national accounts;  taxation;  social protection;  public finance and budget policy;  communications
 Date Published: nan

 Avis juridique important|32000R0264Commission Regulation (EC) No 264/2000 of 3 February 2000 on the implementation of Council Regulation (EC) No 2223/96 with respect to short-term public finance statistics Official Journal L 029 , 04/02/2000 P. 0004 - 0006COMMISSION REGULATION (EC) No 264/2000of 3 February 2000on the implementation of Council Regulation (EC) No 2223/96 with respect to short-term public finance statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(1), as amended by Regulation (EC) No 448/98(2), and in particular Article 3(2) thereof,Whereas:(1) Pursuant to Article 104/(2) of the Treaty, the Commission is to monitor the development of the budgetary situation.(2) Council Regulation (EC) No 1466/97 of 7 July 1997 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies(3) considered appropriate to complement the multilaterial surveillance procedure of Article 99(3) and (4) of the Treaty with an early warning system, under which the Council will alert a Member State at an early stage to the need to take the necessary budgetary corrective action in order to prevent a government deficit becoming excessive.(3) The report of the Ecofin Council on statistical requirements in economic and monetary union, approved on 18 January 1999, outlined in particular the need for common and harmonised short-term public finance statistics for Member States, in particular those who belong to economic and monetary union.(4) National accounts rules, especially European System of accounts 1995 (ESA 95) concepts, are regarded as instruments to ensure comparability and transparency of data between Member States.(5) A step-by-step approach towards the compilation of a full set of quarterly accounts for the general government sector in the framework of ESA 95 should be followed, starting from 2000 with a first set of components of the general government accounts being available according to ESA 95 concepts.(6) Priority should be given to components representing reliable predictors of trend in public finance and regularly available on time.(7) Taxes, actual social contributions and social benefits, as the first set of components, will provide early warning signals of possible risks to budgets and useful information on cyclical developments in the economy.(8) The Committee on Monetary, Financial and Balance of Payments Statistics (CMFB), set up by Council Decision 91/115/EEC(4), as amended by Decision 96/174/EC(5), has been consulted.(9) The measures provided in this Regulation are in accordance with the opinion of the Statistical Programme Committee (SPC), set up by Decision 89/382/EEC, Euratom(6),HAS ADOPTED THIS REGULATION:Article 1PurposeThe aim of this Regulation is to define the list and the main characteristics of the ESA 95 categories of transactions to be transmitted quarterly by all Member States from the year 2000, in order to make available a set of common and harmonised short-term statistics on public finance.Article 2Categories concerned by the transmission of quarterly dataMember States shall transmit to the Commission (Eurostat) quarterly data for the following categories of general government resources and uses, as codified in ESA 95:on the resource side:- taxes on production and imports (D.2)- of which: value-added type taxes (D.211)- current taxes on income, wealth, etc. (D.5)- capital taxes (D.91)- actual social contributions (D.611),on the use side:- social benefits other than social transfers in kind (D.62).Article 3Sources and methods to compile quarterly dataThe compilation of quarterly data for the categories referred to in Article 2 shall respect the following rules:1. quarterly data shall be based on direct information available from basic sources, such as for example public accounts or administrative sources, representing, for each category, at last 90 % of the amount of the category;2. direct information shall be completed by coverage adjustments, if needed, and by conceptual adjustments in order to bring quarterly data in line with ESA 95 concepts;3. the quarterly data and the corresponding annual data shall be consistent.Article 4Timetable for the transmission of quarterly data1. Quarterly data shall be delivered to the Commission (Eurostat) within a period which shall not exceed three months from the end of the quarter to which the data relate.2. Any revision of quarterly data for previous quarters shall be transmitted at the same time.3. The first transmission of quarterly data shall relate to data for the first quarter of 2000. These data shall be delivered no later than 30 June 2000.Article 5Transmission of time-series1. Member States shall deliver to the Commission (Eurostat) quarterly data for the categories referred to in Article 2 starting from the first quarter of 1991.2. Backwards data shall be compiled according to sources and methods specified in Article 3(2) and (3).3. Backwards data from the first quarter of 1998 until the fourth quarter of 1999 shall be transmitted to the Commission (Eurostat) no later than 31 December 2000.4. Backwards data from the first quarter of 1991 until the fourth quarter of 1997 shall be transmitted to the Commission (Eurostat) no later than 30 June 2002.Article 6Transitional provisions1. Transitional provisions shall concern Member States who are not in the position to transmit, from 2000, quarterly data according to the timetable described in Article 4(1) and according to sources and methods specified in Article 3.2. These Member States shall trasmit to the Commission (Eurostat) their "best quarterly estimates" according to the timetable described in Article 4.3. They shall at the same time indicte which steps still need to be accomplished in order to comply with the sources and methods specified in Article 3.4. The period to which the transitional provisions refer shall not exceed the timetable specified in the Annex to this Regulation.Article 7Implementation of the Regulation1. Member States shall provide the Commission (Eurostat) with a description of the sources and methods used to compile quarterly data (initial description), no later than March 2000.2. Any revision to the initial description of the sources and methods used to compile quarterly data shall be provided by Member States to the Commission (Eurostat) when they communicate the revised data.3. The initial description and the possible revisions shall be subject to agreement between each Member State concerned and the Commission (Eurostat).4. On the basis of the description(s) provided by Member States, the Commission (Eurostat) shall examine in particular the applicability of the 90 % criterion required in Article 3(1), for the first quarterly estimate concerning each of the categories referred to in Article 2.If if becomes apparent that a Member State is not able to meet the 90 % criterion under its national conditions, the Commission (Eurostat) may grant a specific derogation to the Member State concerned.5. The Commission (Eurostat) will keep the SPC and the CMFB informed of the sources and methods used by each Member State.Article 8Entry into forceThis Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2000.For the CommissionPedro SOLBES MIRAMember of the Commission(1) OJ L 310, 30.11.1996, p. 1.(2) OJ L 58, 27.2.1998, p. 1.(3) OJ L 209, 2.8.1997, p. 1.(4) OJ L 59, 6.3.1991, p. 19.(5) OJ L 51, 1.3.1996, p. 48.(6) OJ L 181, 28.6.1989, p. 47.ANNEXTimetable setting out the deadline for the application of the transitional provisionsArticle 6(4)>TABLE>